MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      Dec 31 2015, 9:48 am

      regarded as precedent or cited before any
      court except for the purpose of establishing
      the defense of res judicata, collateral
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Peter L. Boyles                                         Gregory F. Zoeller
      Rhame & Elwood                                          Attorney General of Indiana
      Portage, Indiana                                        Ian McLean
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana


                                                IN THE
          COURT OF APPEALS OF INDIANA

      Dontaye Singletary,                                     December 31, 2015
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              64A03-1503-CR-109
              v.                                              Appeal from the Porter Superior
                                                              Court
      State of Indiana,                                       The Honorable Roger V. Bradford
      Appellee-Plaintiff                                      Trial Court Cause No.
                                                              64D01-1211-MR-11491



      Mathias, Judge.


[1]   Dontaye Singletary (“Singletary”) was convicted in Porter Superior Court of

      murder and was ordered to serve sixty-five years in the Department of

      Correction. He appeals his conviction and sentence and raises four issues:
      Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015     Page 1 of 16
           I.   Whether the trial court abused its discretion when it admitted into
                evidence Antoinetta Johnson’s statement given to police before she was
                murdered;
          II.   Whether the trial court abused its discretion when it admitted testimony
                concerning a shooting that occurred on Kentucky Street in Gary,
                Indiana.
      III.      Whether the State presented sufficient evidence to prove that Singletary
                committed murder; and,
      IV.       Whether Singletary’s sixty-five year sentence is inappropriate in light of
                the nature of the offense and the character of the offender.

[2]   Concluding that Singletary has not established any reversible error, we affirm

      his conviction and sentence.

                                     Facts and Procedural History

[3]   The victim, Carl Griffith (“Griffith”), was employed at a towing company in

      Gary, Indiana, owned by Ronnie Major, Sr. Major’s estranged wife, Sheaurice

      Major, was upset with Griffith and decided to have him killed.1 Sheaurice

      initially asked Antoine Gates (“Gates”) to kill Griffith, but Gates was taken

      into police custody before he was able to do so.

[4]   Gates’ girlfriend, Antoinetta Johnson, knew that Singletary might be willing to

      kill Griffith for payment. Singletary agreed, and on November 1, 2012,

      Singletary’s friend, Emeeshia Mapps, at his request, made multiple phone calls

      to Major’s towing company and requested a tow for a silver Lexus located on

      Kentucky Street in Gary. Emeeshia had ridden in a black sedan with Antoinetta



      1
       Sheaurice was apparently upset with Griffith because during a period of time when Major was incarcerated,
      Griffith ran the towing company and gave profits from the business to Major’s girlfriend and son.

      Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015       Page 2 of 16
      and Singletary earlier that morning. After Emeeshia requested a tow for the

      silver Lexus, Antoinetta dropped Singletary off near the Kentucky Street

      address.


[5]   Griffith and another employee proceeded to the Kentucky Street address to tow

      the Lexus. They arrived at the address at approximately 12:15 p.m. Because the

      owner of the Lexus was not present, Griffith and his co-worker waited in the

      tow truck. Singletary then approached the driver’s side of the truck and

      attempted to shoot Griffith, but he missed. Griffith quickly drove away and

      contacted the police. Neither Griffith or his co-worker were able to identify the

      shooter.

[6]   Griffith returned to his home that day in Portage, Indiana, at approximately

      7:55 p.m. His son heard Griffith open the door and go outside, likely to get the

      newspaper. Griffith’s son then heard three or four gunshots. When he ran

      outside, he saw Griffith lying in the front yard and he called 911. When the

      police arrived, Griffith was not breathing and did not have a pulse. Griffith died

      as a result of multiple gun shot wounds.


[7]   Griffith’s neighbors also heard the gunshots and looked outside to see what had

      happened. Multiple neighbors observed a man running through the

      neighborhood. The man was seen getting into the passenger side of a black

      sedan, which had been parked in the neighborhood for approximately two

      hours. The vehicle was a Chrysler 200 with Illinois license plates, which was

      rented to Antoinetta Johnson. Antoinetta was driving the vehicle and drove


      Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 3 of 16
       Singletary back to his home in Gary. During the drive, Singletary stated to

       Antoinetta, “I got him.” Tr. p. 408; Ex. Vol., Ex. 64.

[8]    Portage Police Detective Janice Regnier questioned Sheaurice Major after

       Griffith’s death because Sheaurice had threatened Griffith prior to the shooting.

       The detective obtained Antoinetta’s name from Sheaurice during her

       investigation. Antoinetta’s cell phone number also appeared on Singletary’s and

       Sheaurice’s cell phone records.


[9]    Detective Regnier attempted to contact Antoinetta but was only able to speak to

       her husband. Antoinetta’s husband told the detective that Antoinetta’s silver

       Lexus had been involved in an accident, and therefore, she had rented a black,

       newer model vehicle with Illinois license plates. Detective Regnier confirmed

       that Antoinetta had rented a black Chrysler 200 during the week of the

       shooting.

[10]   On November 7, 2012, the police located Antoinetta. She denied any

       involvement in the shooting but later agreed to give a statement to police in

       exchange for immunity. Antoinetta confessed that Sheaurice agreed to pay for

       Griffith’s murder, and she drove Singletary to an intersection near Griffith’s

       residence and waited for him while Singletary lay in wait for Griffith to return

       home. After the shooting, Antoinetta returned Singletary to his mother’s home

       in Gary.




       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 4 of 16
[11]   Shortly thereafter, Singletary was charged with murdering Griffith and

       conspiracy to commit murder. Sheaurice was also charged with murder and

       conspiracy to commit murder.


[12]   After his arrest, Singletary was incarcerated at the Porter County Jail.

       Singletary admitted to two cellmates that he shot Griffith. Singletary discussed

       his pending criminal case with one of those cellmates, John Tener. Specifically,

       he asked Tener for advice concerning his cell phone records and expressed

       concern about Antoinetta’s statements to the police. Tener advised Singletary

       that the State would not have much of a case if Antoinetta “wasn’t around.” Tr.

       p. 354. Singletary also admitted to Tener that he shot Griffith with an AK-47.

       Tr. pp. 354-55.


[13]   In December 2012, Singletary was watching the news in the television room at

       the jail. Singletary drew Tener’s attention and wanted him to watch a report

       that Antoinetta Johnson had been murdered at her beauty salon on December

       13, 2012. After Tener, Singletary, and a third inmate returned to their cell,

       Singletary “fist bumped” the other inmate, and Singletary smiled. The next day,

       Tener asked Singletary, “How did that happen?” Tr. p. 357. Singletary was

       sitting at a desk and replied to the question by dropping a pencil on a sheet of

       paper and gesturing toward the paper. Tener believed that Singletary was telling

       him that he arranged Antoinetta’s death by letter.


[14]   Singletary’s four-day jury trial began on January 21, 2015. During trial,

       Singletary objected to evidence concerning the attempt to shoot Griffith on


       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 5 of 16
       Kentucky Street in Gary, to the admission of Antoinetta’s statement to the

       police, and to Tener’s testimony implicating Singletary in Antoinetta’s death.

       The trial court overruled the objections. The jury found Singletary guilty of both

       murder and conspiracy to commit murder.

[15]   At sentencing, the trial court merged the conspiracy count with the murder

       count, and entered a judgment of conviction on the murder charge. The trial

       court considered the following aggravating circumstances: Singletary’s juvenile

       delinquency adjudications, that Griffith was more than sixty-five-years old, that

       Singletary was on pre-trial diversion when he murdered Griffith, that he “was

       lying in wait,” and that he was hired to murder Griffith. Appellant’s App. p.

       147. The trial court considered the effect of Singletary’s absence on his children

       as the only mitigating circumstance. After concluding that the aggravating

       circumstances far outweighed the mitigating circumstances, the trial court

       ordered Singletary to serve sixty-five years in the Department of Correction.

       Singletary now appeals.

                      Admission of Antoinetta’s Statement to the Police

[16]   Singletary argues that admitting Antoinetta Johnson’s recorded statement to the

       police violated his right to confrontation established by the Sixth Amendment

       of the United States Constitution and Article 1, Section 13 of the Indiana

       Constitution. In response, the State argues that Antoinetta’s statements were

       admissible because Singletary forfeited his right to object by wrongfully causing

       Antoinetta’s unavailability for trial.


       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 6 of 16
[17]   Generally, rulings on the admission of evidence are reviewed for abuse of

       discretion. McHenry v. State, 820 N.E.2d 124, 128 (Ind. 2005). An abuse of

       discretion occurs if the trial court’s decision is “clearly against the logic and

       effect of the facts and circumstances before the court, or if the court has

       misinterpreted the law.” Boatner v. State, 934 N.E.2d 184, 186 (Ind. Ct. App.

       2010).

[18]   “The Confrontation Clause of the Sixth Amendment provides: ‘In all criminal

       prosecutions the accused shall enjoy the right . . . to be confronted with the

       witnesses against him.’” Davis v. Washington, 547 U.S. 813, 821 (2006). In

       Crawford v. Washington, 541 U.S. 36, 53-54 (2004), the Supreme Court held that

       this provision bars “admission of testimonial statements of a witness who did

       not appear at trial unless he was unavailable to testify, and the defendant had

       had a prior opportunity for cross-examination.” But, Crawford


                specifically recognized “forfeiture by wrongdoing” as an
                exception to the requirement of confrontation as a prerequisite to
                the admission of testimonial hearsay statements. This doctrine
                holds that a party who has rendered a witness unavailable for
                cross-examination through a criminal act, e.g., homicide, may
                not object to the introduction of hearsay statements by the
                witness on Confrontation Clause grounds.


       Fowler v. State, 829 N.E.2d 459, 467 (Ind. 2005) (internal citations omitted).

       Importantly, in Giles v. California, 128 S.Ct 2678, 2684 (2008), the United States

       Supreme Court concluded that the common-law doctrine of forfeiture by




       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 7 of 16
       wrongdoing only applies when the defendant procured the witness’s

       unavailability by conduct “designed to prevent a witness from testifying.”

[19]   Indiana Evidence Rule 804(b)(5) likewise provides that the “forfeiture by

       wrongdoing” hearsay exception, permits a “statement offered against a party

       that has engaged in or encouraged wrongdoing that was intended to, and did,

       procure the unavailability of the declarant as a witness for the purpose of

       preventing the declarant from attending or testifying.” White v. State, 978
N.E.2d 475, 479 (Ind. Ct. App. 2012). Here, the State was required to prove by

       a preponderance of the evidence that Antoinetta was unavailable to testify at

       trial because Singletary “engaged in or encouraged wrongdoing that was

       intended to, and did, procure the unavailability of [Antoinetta] as a witness for

       the purpose of preventing [Antoinetta] from attending or testifying.” See id.;

       Ind. Evid. R. 804(b).

[20]   Our review of the record indicates that the State proved by a preponderance of

       the evidence that Singletary arranged Antoinetta’s murder so that she would be

       unavailable to testify at trial. While Singletary was incarcerated in the Porter

       County Jail, fellow inmate Tener and Singletary discussed that the State would

       have a difficult time proving the murder charge without Antoinetta’s testimony.

       Shortly thereafter, she was murdered.


[21]   After Singletary learned that Antoinetta had been murdered, he “fist-bumped”

       with a fellow inmate, and Tener observed that Singletary was happy that

       Antoinetta was killed. Finally, Tener asked Singletary how he arranged her


       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 8 of 16
       murder, and Singletary, who was sitting at a desk, replied to the question by

       dropping a pencil on a sheet of paper and gesturing toward the paper. After

       observing that act and Singletary’s facial expression, Tener believed that

       Singletary was telling him that he arranged Antoinetta’s death by letter.

       Singletary later told Tener that Antoinetta had been killed by “the Ghost.”2

       Evidentiary Hearing Tr. p. 11. Although this evidence is not sufficient to prove

       beyond a reasonable doubt that Singletary was involved in Antoinetta’s murder,

       it is sufficient to prove by a preponderance of the evidence that he procured her

       unavailability to testify by arranging her murder.3


[22]   Singletary forfeited his Sixth Amendment right of confrontation4 and his

       objection to the admission of Antoinetta’s hearsay statements because he

       engaged in conduct, i.e., arranging her murder, that rendered her unavailable

       for cross-examination. He did so because he did not want Antoinetta to testify




       2
         Singletary also argues that this evidence was admitted solely to prove “Singletary’s propensity to commit
       the charged crime,” and therefore, “the admission of such testimony[] constituted reversible error.”
       Appellant’s Br. at 21-22. However, any error in admitting Tener’s testimony concerning the likelihood that
       Singletary arranged Antoinetta’s murder was harmless in light of the substantial evidence proving that
       Singletary murdered Griffith. See Hoglund v. State, 962 N.E.2d 1230, 1238 (Ind. 2012) (The improper
       admission of evidence is harmless “if the conviction is supported by substantial independent evidence of guilt
       satisfying the reviewing court there is no substantial likelihood the challenged evidence contributed to the
       conviction.”).
       3
        In his brief, Singletary challenges Tener’s credibility because Tener gave the police information hoping for a
       more favorable outcome on his own case. The trial court heard this testimony, weighed the evidence, and
       concluded that Tener was credible. We will not reweigh this determination on appeal. See Drane v. State, 867
N.E.2d 144, 146-47 (Ind. 2007).
       4
         We reach the same conclusion with regard to Singletary’s right to confrontation under Article 1, Section 13
       of the Indiana Constitution. Although our state constitutional provision specifically gives the defendant the
       right “to meet the witnesses face to face,” this right can be waived. See Williams v. State, 698 N.E.2d 848, 851
       (Ind. Ct. App. 1998); see also Ind. Evid. R. 804(b)(5).

       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015             Page 9 of 16
       at his trial. For these reasons, we conclude that the trial court properly admitted

       Antoinetta’s statement given to the police before she was murdered.5

                                      The Kentucky Street Shooting

[23]   Next, Singletary argues that the trial court abused its discretion when it

       admitted evidence that he attempted to shoot Griffith on Kentucky Street in

       Gary just hours before he shot Griffith in front of his home. The State argues

       that the evidence was intrinsic to the charged crimes, and was therefore

       admissible.


[24]   Indiana Evidence Rule 404(b) provides that “[e]vidence of other crimes,

       wrongs, or acts is not admissible to prove the character of a person in order to

       show action in conformity therewith. It may, however, be admissible for other

       purposes, such as proof of motive[.]” The State may offer evidence of motive

       “to prove that the act was committed,” “the identity of the actor,” or “the

       requisite mental state.” Embry v. State, 923 N.E.2d 1, 9 (Ind. Ct. App. 2010)

       (internal quotation marks and citations omitted). As long as the “evidence has

       some purpose besides [establishing] behavior in conformity with a character

       trait and the balancing test is favorable, the trial court can elect to admit the

       evidence.” Whatley v. State, 908 N.E.2d 276, 281 (Ind. Ct. App. 2009).




       5
        Singletary also briefly argues that “the videotaped statements of [Antoinetta] Johnson contain inadmissible
       hearsay within hearsay statements attributed to Sheaurice Major under Ind. Evidence Rule 802 and Ind.
       Evidence Rule 805.” Appellant’s Br. at 22. He also cites to Evidence Rules 402, 403, and 404(b) to briefly and
       generally argue that the statements are not relevant and contain inadmissible character evidence. However,
       Singletary does not direct our attention to any specific statements within Antoinetta’s taped statement.
       Accordingly, we conclude that he has waived this issue on appeal. See Ind. Appellate Rule 46(A)(8).

       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015         Page 10 of 16
[25]   “In assessing the admissibility of Rule 404(b) evidence, a trial court must (1)

       determine that the evidence of other crimes, wrongs, or acts is relevant to a

       matter at issue other than the defendant’s propensity to commit the charged act

       and (2) balance the probative value of the evidence against its prejudicial effect

       pursuant to Indiana Evidence Rule 403.” Vermillion v. State, 978 N.E.2d 459,

       463 (Ind. Ct. App. 2012) (citing Embry, 923 N.E.2d at 8). Pursuant to Evidence

       Rule 403, “[a]lthough relevant, evidence may be excluded if its probative value

       is substantially outweighed by the danger of unfair prejudice[.]”


[26]   Importantly, Indiana Evidence Rule 404(b) “does not bar . . . evidence of

       uncharged criminal acts that are ‘intrinsic’ to the charged offense.” Lee v. State,

       689 N.E.2d 435, 439 (Ind. 1997). As we have observed:

               Other acts are “intrinsic” if they occur at the same time and
               under the same circumstances as the crimes charged. By contrast,
               the paradigm of inadmissible evidence under Rule 404(b) is a
               crime committed on another day in another place, evidence
               whose only apparent purpose is to prove the defendant is a
               person who commits crimes. Evidence of happenings near in
               time and place that complete the story of the crime is admissible
               even if it tends to establish the commission of other crimes not
               included among those being prosecuted.


       Wages v. State, 863 N.E.2d 408, 411 (Ind. Ct. App. 2007) (quotations and

       citations omitted), trans. denied.


[27]   Here, evidence that Singletary attempted to shoot Griffith on Kentucky Street

       on the same day that he shot him multiple times at his residence was intrinsic to

       the charged offense. Singletary attempted to shoot Griffith just hours before he
       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 11 of 16
       shot him at his home. The evidence of the Kentucky Street incident was

       necessarily admitted to explain to the jury Singletary’s motive for shooting

       Griffith. See Turner v. State, 953 N.E.2d 1039, 1057 (Ind. 2011) (explaining that

       “[e]vidence of a defendant’s motive is always relevant in the proof of a crime”).

[28]   Singletary also raised an alibi defense at trial and argued that some other man

       shot Griffith. Therefore, the evidence of the shooting on Kentucky Street earlier

       in the day was important to proving the identification of Singletary as the

       shooter. Emeeshia Mapps’ testimony that she had ridden in a black sedan with

       Antoinetta and Singletary the morning of the Kentucky Street shooting and that

       as Singletary requested, she called the towing company to request a tow of the

       silver Lexus on Kentucky Street, was also intrinsic to proving that Singletary

       murdered Griffith. In addition, this evidence aided in proving that Singletary

       conspired with Sheaurice Major to kill Griffith in exchange for payment.

[29]   Finally, Singletary argues that the evidence should have been excluded because

       it prejudiced him. “All evidence that is relevant to a criminal prosecution is

       inherently prejudicial; thus proper inquiry under Evidence Rule 403 boils down

       to a balance of the probative value of the proffered evidence against the likely

       unfair prejudicial impact of that evidence.” Fuentes v. State, 10 N.E.3d 68, 73

       (Ind. Ct. App. 2014), trans. denied. The evidence concerning the shooting on

       Kentucky Street was highly probative and was not offered to prove Singletary’s

       character. The State offered this evidence to establish motive and identity.

       Therefore, evidence concerning the Kentucky Street shooting was not

       inadmissible under Evidence Rule 403.

       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 12 of 16
                                            Sufficient Evidence

[30]   Singletary argues that the State failed to prove that he murdered Griffith. When

       the sufficiency of evidence is challenged, we neither reweigh the evidence nor

       judge the credibility of witnesses. Chappell v. State, 966 N.E.2d 124, 129 (Ind.

       Ct. App. 2012) (citing McHenry v. State, 820 N.E.2d 124, 126 (Ind. 2005)), trans.

       denied. Rather, we recognize the exclusive province of the trier of fact to weigh

       any conflicting evidence and we consider only the probative evidence

       supporting the conviction and the reasonable inferences to be drawn therefrom.

       Id. If substantial evidence of probative value exists from which a reasonable

       trier of fact could have drawn the conclusion that the defendant was guilty of

       the crime charged beyond a reasonable doubt, then the verdict will not be

       disturbed. Baumgartner v. State, 891 N.E.2d 1131, 1137 (Ind. Ct. App. 2008).


[31]   The State proved that Sheaurice Major asked Singletary to kill Griffith in

       exchange for payment. Antoinetta Johnson facilitated the agreement between

       Major and Singletary and drove Singletary to Griffith’s home. Singletary waited

       for Griffith to return home from work and then shot him multiple times with an

       AK-47 or similar assault rifle. Singletary then ran to a nearby location where

       Antoinetta was waiting for him in her rented vehicle. Griffith died as a result of

       the gunshot wounds. This evidence is sufficient to support Singletary’s murder

       conviction. See Ind. Code § 35-42-1-1.




       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 13 of 16
                                               Inappropriate Sentence

[32]   Finally, Singletary argues that his maximum, sixty-five-year sentence for

       murder was inappropriate in light of the nature of the offense and the character

       of the offender.6 Even if a trial court acted within its statutory discretion in

       imposing a sentence, Article 7, Sections 4 and 6 of the Indiana Constitution

       authorize independent appellate review and revision of a sentence imposed by

       the trial court. Trainor v. State, 950 N.E.2d 352, 355–56 (Ind. Ct. App. 2011),

       trans. denied (citing Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007)). This

       authority is implemented through Indiana Appellate Rule 7(B), which provides

       that the court on appeal “may revise a sentence authorized by statute if, after

       due consideration of the trial court’s decision, the Court finds that the sentence

       is inappropriate in light of the nature of the offense and the character of the

       offender.”


[33]   Still, we must and should exercise deference to a trial court’s sentencing

       decision, because Rule 7(B) requires us to give ‘due consideration’ to that

       decision and because we understand and recognize the unique perspective a

       trial court brings to its sentencing decisions. Id. Although we have the power to

       review and revise sentences, the principal role of appellate review should be to

       attempt to level the outliers and identify some guiding principles for trial courts

       and those charged with improvement of the sentencing statutes, but not to

       achieve what we perceive to be a “correct” result in each case. Fernbach v. State,



       6
           The sentencing range for murder is forty-five years to sixty-five years. See Ind. Code § 35-50-2-3.

       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015              Page 14 of 16
       954 N.E.2d 1080, 1089 (Ind. Ct. App. 2011), trans. denied (citing Cardwell v.

       State, 895 N.E.2d 1219, 1225 (Ind. 2008)).


[34]   Under Appellate Rule 7(B), the appropriate question is not whether another

       sentence is more appropriate; rather, the question is whether the sentence

       imposed is inappropriate. Fonner v. State, 876 N.E.2d 340, 344 (Ind. Ct. App.

       2007). It is the defendant’s burden on appeal to persuade us that the sentence

       imposed by the trial court is inappropriate. Id. (citing Childress v. State, 848
N.E.2d 1073, 1080 (Ind. 2006)).


[35]   The nature of the offense supports the sixty-five-year sentence. Singletary

       agreed to kill seventy-two-year-old Griffith for money. Also, Singletary lay in

       wait for Griffith at Griffith’s residence. Shortly after Griffith returned home

       from work, Singletary shot him multiple times with an AK-47.


[36]   The nature of the offender also supports the sixty-five-year sentence. Singletary,

       who was twenty years old when he murdered Griffith, had three juvenile

       delinquency adjudications: two batteries resulting in serious bodily injury and

       theft. As an adult, Singletary was charged with theft and carrying a handgun

       without a license but was granted a pre-trial diversion. He was still on pre-trial

       diversion when he murdered Griffith.

[37]   For all of these reasons, we conclude that Singletary’s sixty-five-year sentence is

       not inappropriate in light of the nature of the offense and the character of the

       offender.



       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 15 of 16
                                                  Conclusion

[38]   Singletary failed to establish that the trial court abused its discretion when it

       admitted into evidence Antoinetta Johnson’s statement to the police and

       testimony concerning Singletary’s attempt to shoot Griffith on Kentucky Street

       just hours before he committed murder. The State presented sufficient evidence

       to prove that Singletary murdered Griffith and his sixty-five-year sentence is not

       inappropriate in light of the nature of the offense and the character of the

       offender.


[39]   Affirmed.


       Baker, J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 64A03-1503-CR-109 | December 31, 2015   Page 16 of 16